Citation Nr: 0003077	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-08 056	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for nephrolithiasis with 
benign prostatic hypertrophy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1996 decision which, among other 
things, denied a claim of service connection for arthritis of 
the right shoulder and a claim of entitlement to an increased 
rating for nephrolithiasis with benign prostatic hypertrophy.  
By a June 1998 decision, the Board denied the claim of 
service connection for arthritis of the right shoulder and 
remanded the increased rating issue for further development.


FINDING OF FACT

The veteran's service-connected nephrolithiasis with benign 
prostatic hypertrophy is manifested by subjective complaints 
of frequent voiding, an enlarged prostate, and moderate 
bladder outlet obstruction.


CONCLUSION OF LAW

An increased rating for nephrolithiasis with benign prostatic 
hypertrophy is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b 
(Diagnostic Codes 7508, 7509, 7512, 7527) (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected nephrolithiasis and benign prostatic 
hypertrophy (BPH) is manifested by symptomatology that 
warrants the assignment of an increased rating.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
However, when an unlisted condition is encountered, it will 
be permissible to rate on the basis of a closely related 
disease or injury in which not only the function affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  Additionally, although 
regulations require that a disability be viewed in relation 
to its recorded history, see 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA treatment records, dated from March 1994 to September 
1995, and private treatment records from Urological 
Associates of Tidewater, PC, dated from May 1995 to March 
1997, show the veteran's complaints, diagnoses, and/or 
treatment for, among other things, benign prostatic 
hypertrophy.  See private treatment records dated in May 1996 
and March 1997 and VA treatment records dated in July 1995 
and February 1995.  A February 1995 VA treatment record, that 
included a diagnosis of BPH, also shows that he had blood in 
his urine, complaints of frequent urination--12 times 
(presumably on a daily basis), and nocturia 3 to 4 times per 
night.  Similarly, a May 1996 private treatment record, that 
also shows BPH, indicates that the veteran had nocturia 6 
times per night.  In addition, a July 1995 VA treatment 
record includes the veteran's complaints of frequent 
urination, 12 times (presumably on a daily basis), and 
nocturia 3 to 4 times per night.  However, the July 1995 
record did not contain an opinion as to what was causing the 
veteran's problems.  The records also show that the veteran 
was treated with Hytrin.  See private treatment record dated 
in March 1997.

The Board notes that available treatment records refer to 
varying symptoms, not all of which are clearly due to 
service-connected disability.  For example, private and VA 
treatment records noted that the veteran experienced 
hemospermia.  See private treatment records dated May 1995 to 
August 1995, November 1995, and March 1997 and VA treatment 
record dated in February 1995.  A May 1995 private treatment 
record also shows the veteran's complaints of frequent 
urination, 30 to 40 times (presumably on a daily basis), and 
nocturia 2 times per night.  It was also noted at that time 
that he had been treated with an antibiotic and that his 
problem with increased frequency improved.  Similarly, a 
January 1995 VA treatment record shows that he had blood in 
his urine and an enlarged prostrate.  The tentative diagnosis 
was urinary tract infection.  A July 1995 VA treatment record 
included a diagnosis of prostatitis.  A February 1995 VA 
treatment record also reported blood in his urine. 

At a July 1995 general VA examination, the veteran reported a 
history of BPH since 1984.  He reported that he had not 
undergone surgery for the BPH, and that he had an enlarged 
prostrate when examined in July 1993.  He complained of 
frequent urination and difficulty emptying his bladder.  
Examination was deferred.  The diagnosis was BPH. 

Three lay statements dated in February 1997 were received by 
the RO.  The statements from the veteran's friends and wife 
show that they had observed that the veteran frequently 
needed to urinate.  Specifically, one friend reported that 
the veteran had to urinate at intervals of less than an hour.  
Another friend reported that the veteran, on occasion, had to 
urinate two to three times in less than half an hour.  His 
wife reported that the veteran, on occasion, had to urinate 
three to five times in half an hour, urinated an average of 
twenty to thirty times during a twenty-four hour period, and 
urinated up to six times a night. 

At an August 1998 examination conducted for VA, the veteran 
reported a history of BPH.  In addition, he reported that his 
adverse symptomatology consisted of frequent urination, some 
decreased force of stream, and nocturia (approximately six to 
eight times a night).  However, it was also reported that the 
foregoing symptoms had somewhat improved with Hytrin.  The 
veteran reported a long history of intermittent hematospermia 
that had resolved after a long course of antibiotic therapy.  
In addition, the veteran reported that his prostate-specific 
antigen (PSA) was being followed and, while in the past it 
had been normal, recently it had become "a little higher."  
Lastly, the veteran reported that he had a history of kidney 
stones.  He said that he had a kidney stone pass in 1984 and 
he had not had any problems with kidney stones since that 
time.

On examination, his system was unremarkable with no systemic 
symptoms, weight loss, or bony pain.  In addition, the 
veteran had a normal anus/perineum, scrotum, epididymides, 
testes, urethral meatus, penis, and rectum.  Moreover, it was 
noted that, while the prostate weighed 45 grams and was 
somewhat rubbery, no nodules were seen.  Additionally, the 
seminal vesicles were nonpalpable.  Laboratory data revealed 
urinalysis to be negative.  The diagnoses were history of 
BPH, medically treated, with no reported evidence of prostate 
carcinoma, history of hematospermia without reported evidence 
or suspicions for carcinoma, and history of kidney stones.

At a March 1999 follow-up examination, after a review of the 
veteran's medical records, the examiner reported that the 
veteran claimed to have a history of nephrolithiasis (the 
examiner noted that a history of nephrolithiasis was 
documented by his records).  It was reported that he last 
passed a stone in 1984, and since that time had not had 
either a stone or difficulty from stones.  The veteran also 
reported that he had a history of BPH (the examiner noted 
that this history was likewise documented by his records) and 
claimed that his BPH had increased in severity.  The veteran 
indicated that his adverse symptomatology had consisted of 
urinary frequency, some decreased force of stream, and 
nocturia (approximately six to eight times a night).  
However, the veteran also reported that the foregoing 
symptoms had somewhat improved with Hytrin.  Nonetheless, the 
veteran still claimed that he continued to have problems with 
urinary frequency and nocturia.  However, he denied any 
current dysuria, hematuria, abdominal pain, flank pain, or 
back pain.  He also denied having a history of other urologic 
problems including urinary tract infections, nephritis, 
hospitalizations for urinary tract disease, or treatment for 
malignancy.  The veteran also reported that he did not have 
an ongoing need for dilatations or catheterizations.  
However, he did report a history of hematospermia that had 
resolved after a long course of antibiotic therapy.  Lastly, 
the veteran reported that his PSA was being followed and 
that, while it had been normal in the past, it had recently 
been "higher."

On examination, he had no systemic symptoms, weight loss, or 
bony pain.  In addition, the veteran had a normal 
anus/perineum, scrotum, epididymides, testes, urethral 
meatus, penis, and rectum.  Moreover, it was noted that, 
while the prostate weighed 45 grams and was somewhat rubbery, 
no nodules were seen.  Additionally, the seminal vesicles 
were nonpalpable.  The veteran also stated his problem was 
relieved by medication.  Laboratory data reveals 2-plus 
glucose, 0-1 RBC, and an IPSS score of 24.  The examiner 
opined that, while the veteran reported a history of 
nephrolithiasis and his records noted a history of 
nephrolithiasis, he could not 

 . . . elicit . . . current 
manifestations of this disease and[,] 
additionally[, saw] no definite 
documentation in the records, whether by 
description or imaging studies.  Once 
again, he has no symptoms at all 
suggestive of nephrolithiasis at this 
time. 

As to the veteran's lower urinary tract symptoms, 
specifically urinary irritative symptoms, stated to be 
secondary to BPH/prostatism in his records, it was noted that 
that his last cystoscopy had failed to reveal any obstructive 
prostatic element.  However, it was felt that his current 
adverse symptoms might well be a manifestation of current 
BPH.  

An April 1999 VA uroflow test report shows that the veteran 
had a peak flow of 14 cc/second with an adequate volume and a 
post-void residual of 20 cc that was characterized as 
negligible.  It was opined that the flow rate indicated that 
the veteran had a moderate bladder outlet obstruction 
probably due to BPH.

Historically, the veteran was granted service connection for 
nephrolithiasis which was found to be non-compensably 
disabling under Diagnostic Code 7508 (nephrolithiasis).  See 
RO decision entered in June 1988.  Thereafter, the RO re-
characterized the veteran's service-connected disability on a 
number of occasions, with the most recent characterization 
being "nephrolithiasis with benign prostatic hypertrophy 
with frequency."  See RO decisions entered in November 1988, 
May 1991, and January 1996.  Similarly, the RO re-
characterized the severity of the veteran's service-connected 
nephrolithiasis on a number of occasions, with the most 
recent characterization being 10 percent disabling under 
Diagnostic Code 7512 (chronic cystitis)-7508.  See RO 
decisions entered in November 1988, February 1991, May 1991, 
and January 1996.

Given the RO's characterization of the veteran's service-
connected nephrolithiasis, potentially applicable Diagnostic 
Codes include Diagnostic Code 7512, which provides that 
chronic cystitis is to be evaluated as a voiding dysfunction, 
Diagnostic Code 7527, which provides that prostate gland 
hypertrophy is to be evaluated as either a voiding 
dysfunction or urinary tract infection, Diagnostic Code 7508, 
and Diagnostic Code 7509 (hydronephrosis).  38 C.F.R. 
§ 4.115b (1999).

As to Diagnostic Codes 7512 and 7527, voiding dysfunctions 
are to be rated as either urine leakage, urine frequency, or 
obstructed voiding.  Id.  Specifically, continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than two times 
per day warrants a 20 percent rating; the need to wear 
absorbent materials which must be changed two to four times 
per day warrants a 40 percent rating; and the use of an 
appliance or wearing of absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
rating.  38 C.F.R. § 4.115a (1999).

Urinary frequency with a daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants a 10 percent rating; with a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night warrants a 20 percent rating; and with 
daytime voiding interval less than one hour or awakening to 
void five or more times per night warrants a 40 percent 
rating.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a non-compensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  Urinary tract infection where the evidence shows 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrants a 
30 percent rating.  Id.

Under Diagnostic Code 7508 nephrolithiasis is rated as 
hydronephrosis under Diagnostic Code 7509, except when there 
is recurrent stone formation requiring one or more of the 
following:  (1) diet therapy, (2) drug therapy, (3) invasive 
or noninvasive procedures more than two times per year.  38 
C.F.R. § 4.115b (1999).  Under Diagnostic Code 7509, 
hydronephrosis with only an occasional attack of colic, not 
infected and not requiring catheter drainage, warrants a 10 
percent rating, with frequent attacks of colic, requiring 
catheter drainage warrants a 20 percent rating, and with 
frequent attacks of colic with infection (pyonephrosis) and 
kidney function impairment warrants a 30 percent rating.  
Hydronephrosis that is severe is to be rated as renal 
dysfunction.  Id. 

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet.   App. 181, 182 (1998) (per curiam), stated 
that "when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Accordingly, given the 
March 1999 VA examiner's statements, in light of the June 
1998 remand request for an opinion as to which of the 
veteran's adverse symptoms were due solely to his service-
connected "nephrolithiasis with benign prostatic hypertrophy 
with frequency," the Board will analyze all of the veteran's 
symptoms as though service connected.

First, as to urinary frequency, the Board notes that medical 
records show that the veteran complained of frequent 
urination, as frequent as forty times per day, and frequent 
nocturia, as frequent as six times per night.  See VA 
treatment records dated in February 1995 and July 1995 and 
private treatment records dated in May 1995 and May 1996.  In 
addition, the February 1997 lay statements from the veteran's 
friends and wife show that the veteran frequently needed to 
urinate, as frequently as several times in 30 minutes.  
Moreover, at VA examinations the veteran complained of 
frequent urination and nocturia approximately six to eight 
times a night.  See VA examination reports dated in July 
1995, August 1998, and March 1999.  Additionally, VA 
examiners reported that the prostate was enlarged.  See March 
1999 VA examination.  However, treatment records also show 
that the veteran was treated with Hytrin with improvement in 
symptoms.  See private treatment record dated in March 1997.  
Moreover, the veteran denied current dysuria, hematuria, 
abdominal pain, flank pain, or back pain.  In addition, the 
August 1998 and March 1999 VA examiners characterized the 
veteran's service-connected disability in terms of it being a 
"history of" and not a current disability.  Significantly, 
it was most recently noted that the veteran has no current 
manifestations of nephrolithiasis and the urinary symptoms of 
BPH he experiences are obstruction of outlet, not increased 
frequency.  Although the veteran and his friends and family 
are competent to comment on the number of times the veteran 
must urinate, the Board finds that such evidence is not 
supported by the clinical findings of moderate outlet 
obstruction (obstructed voiding) vice increased urinary 
frequency.  The Board finds that the medical evidence 
elicited at the more recent VA examinations directly 
contradicts the veteran's claim of increased frequency.  
Accordingly, the Board finds that the record on appeal does 
not show that the veteran experiences either daytime voiding 
intervals of between one and two hours or awakening to void 
at least three to four times per night.  38 C.F.R. § 4.115a 
(1999).  Therefore, an increased rating is not warranted 
based on urinary frequency.

Next, the Board looks at urine leakage, obstructed voiding, 
and urinary tract infections.  The Board notes that the 
record on appeal shows that the veteran has moderate bladder 
outlet obstruction causing a peak flow of 14 cc/second with 
an adequate volume and a post-void residual of 20 cc 
characterized as negligible.  See April 1999 VA uroflow test.  
Treatment records also reported that the veteran had, on at 
least one occasion, a urinary tract infection.  See VA 
treatment record dated in January 1995.  However, the veteran 
at his March 1999 VA examination denied having a history of 
other urologic problems including urinary tract infections, 
nephritis, hospitalizations for urinary tract disease, or 
treatment for malignancy.  He also reported that he did not 
have an ongoing need for dilatations or catheterization.  
Moreover, the record is devoid of any evidence that the 
veteran had urine leakage that required him to wear absorbent 
materials, had urine retention that required even 
intermittent catheterization, or had recurrent urinary tract 
infections that required drainage and frequent 
hospitalization or required continuous intensive management.  
38 C.F.R. § 4.115a (1999).  Therefore, an increased rating is 
also not warranted based on urine leakage, obstructed 
voiding, or urinary tract infections.

Lastly, the Board looks at Diagnostic Codes 7508 and 7509.  
In this regard, the Board notes that the August 1998 and 
March 1999 VA examiners reported that the veteran last passed 
a stone in 1984, and, since 1984, he had not had either a 
stone or difficulty from stones.  In addition, the veteran 
denied current dysuria, hematuria, abdominal pain, flank 
pain, or back pain.  Moreover, both the August 1998 and March 
1999 VA examiners characterized the veteran's service-
connected disability in terms of it being a "history of" 
and not a current disability.  Moreover, the March 1999 VA 
examiner opined that there were no symptoms suggestive of 
nephrolithiasis.  Accordingly, the Board finds that the 
record on appeal does not include evidence of hydronephrosis 
with frequent attacks of colic, requiring catheter drainage.  
38 C.F.R. § 4.115b, Diagnostic Codes 7508-7509.  Therefore, 
an increased rating is not warranted for nephrolithiasis.  
The preponderance of the evidence is against the claim.


ORDER

An increased rating for nephrolithiasis with benign prostatic 
hypertrophy is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

